DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SWITCH DEVICE, STORAGE APPARATUS, AND MEMORY SYSTEM INCORPORATING BORON AND CARBON--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 10 recite(s) the language (emphasis added) “at intersection points of the first wiring lines and the second wiring lines”, where “the first wiring lines” and “the second wiring lines” appear to lack antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang, US 20090021977 A1.

As to claim 1, Kang discloses a switch device (see Kang Fig 1) comprising: 
a first electrode (see Kang Fig 1 Ref 18); a second electrode (see Kang Fig 1 Ref 10) opposed to the first electrode; and a switch layer (see Kang Fig 1 Ref 16) including selenium (Se) (see Kang Para [0039]), at least one kind of germanium (Ge) or silicon (Si) (see Kang Para [0038]), boron (B) (see Kang Para [0038]), carbon (C) (see Kang Para [0038]), gallium (Ga) (see Kang Para [0039]), and arsenic (As) (see Kang Para [0039]), and provided between the first electrode and the second electrode (see Kang Fig 1 Ref 16).

As to claim 3, Kang discloses the switch device according to claim 1, wherein 
the switch layer further includes nitrogen (N) (see Kang Para [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 20090021977 A1, in view of Ohba, US 20160336378 A1.

As to claim 4, Kang discloses the switch device according to claim 3, wherein 
the nitrogen (N) is included in a range.

Kang does not appear to disclose of 30 at % or less of all elements included in the switch layer.

Ohba discloses of 30 at % or less of all elements included in the switch layer

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a switch device, as disclosed by Kang, may incorporate a particular chemistry, as disclosed by Ohba. The inventions are well known variants of phase change elements, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ohba’s attempt to reduce leakage current (see Ohba Para [0012]).

As to claim 5, Kang and Ohba disclose the switch device according to claim 1, wherein 
a film thickness of the switch layer is from 3 nm to 30 nm both inclusive (see Ohba Para [0074]).

As to claim 6, Kang and Ohba disclose the switch device according to claim 1, wherein 
a film thickness of the switch layer is from 10 nm to 20 nm both inclusive (see Ohba Para [0074]).

As to claim 7, Kang and Ohba disclose the switch device according to claim 1, wherein 
a layer (see Kang Fig 1 Ref 14) consisting of carbon (C) or a layer including carbon (C) (see Ohba Para [0096]) is provided between the switch layer and at least one of the first electrode or the second electrode (see Kang Fig 1 Ref 14).

As to claim 8, Kang and Ohba disclose the switch device according to claim 1, wherein 
without involving phase change between an amorphous phase and a crystal phase, the switch layer is changed to a low-resistance state by an increase in an application voltage to a predetermined threshold voltage or higher, and is changed to a high-resistance state by a decrease in the application voltage to a voltage that is lower than the threshold voltage (see Ohba Para [0064]).

As to claim 9, Kang discloses a storage apparatus (see Kang Fig 1) provided with one or a plurality of memory cells (see Kang Fig 1) comprising: 


Kang does not appear to disclose each of the memory cells including a memory device and a switch device directly coupled to the memory device.

Ohba discloses each of the memory cells including a memory device and a switch device directly coupled to the memory device (see Ohba Fig 7).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a storage apparatus, as disclosed by Kang, may incorporate a particular switching elements, as disclosed by Ohba. The inventions are well known memory structures incorporating variants of phase change elements, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ohba’s attempt to reduce leakage current (see Ohba Para [0012]).

As to claim 10, Kang and Ohba disclose the storage apparatus according to claim 9, wherein 


As to claim 11, Kang and Ohba disclose the storage apparatus according to claim 9, wherein 
the memory device includes any one of a phase-change memory device, a resistance-change memory device, and a magnetoresistive memory device (see Ohba Para [0114]).

As to claim 12, Kang and Ohba disclose the storage apparatus according to claim 9, wherein 
two or more of the plurality of memory cells are stacked (see Ohba Para [0127]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 20090021977 A1, in view of Ohba, US 20160336378 A1 and Xiao, US 20120176831 A1.

As to claim 13, Kang discloses a memory system (see Kang Fig 1) provided with one or a plurality of memory cells (see Kang Fig 1) comprising: 
a first electrode (see Kang Fig 1 Ref 18); a second electrode (see Kang Fig 1 Ref 10) opposed to the first electrode; and a switch layer (see Kang Fig 1 Ref 16) including selenium (Se) (see Kang Para [0039]), at least one kind of germanium (Ge) or silicon (Si) (see Kang Para [0038]), 

Kang does not appear to disclose each of the memory cells including a memory device and a switch device directly coupled to the memory device.

Ohba discloses each of the plurality of memory cells including a memory device and a switch device directly coupled to the memory device (see Ohba Fig 7).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory system, as disclosed by Kang, may incorporate a particular switching elements, as disclosed by Ohba. The inventions are well known memory structures incorporating variants of phase change elements, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ohba’s attempt to reduce leakage current (see Ohba Para [0012]).

Kang and Ohba do not appear to explicitly disclose provided with a host computer, a memory, and a memory controller, the host computer including a processor, the memory including a memory cell array that includes a plurality of memory cells, the memory controller that performs control of a request to the memory in accordance with a command from the host computer.

Xiao discloses provided with a host computer (see Xiao Fig 3 Ref Host), a memory (see Xiao Fig 3 Ref 300), and a memory controller (see Xiao Fig 3 Ref 330), the host computer including a processor (see Xiao Fig 3 Ref Host; The host requires a processor.), the memory including a memory cell array (see Xiao Fig 3 Ref 302) that includes a plurality of memory cells (see Xiao Fig 3 Ref 302), the memory controller that performs control of a request to the memory in accordance with a command from the host computer (see Xiao Fig 3 Ref control signals).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory system, as disclosed by Kang and Ohba, may incorporate a computer system, as disclosed by Xiao. The inventions are well known memory structures incorporating variants of phase change elements, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Xiao’s attempt to simplify manufacturing (see Xiao Para [0103]).

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



A range from 0 to 0.2 both inclusive of a ratio of the carbon (C) to a total of the carbon (C) and the boron (B), the gallium (Ga) is included in a range from 2 at % to 10 at % both inclusive, and the arsenic (As) and the selenium (Se) are included in a range from 60 at % to 80 at % both inclusive of the arsenic (As) and the selenium (Se), a range from 20 at % to 40 at % both inclusive of the arsenic (As), and a range from 30 at % to 50 at % both inclusive of the selenium (Se).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fantini, US 10163977 B1 discloses boron.
Sim, US 20170309683 A1 discloses carbon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 02/11/2022